DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Energising Coupling (WO 2009/136195).
As to claims 1, 3 and 4, Energising Coupling discloses a set comprising a first panel 12, a second panel 14 and a mechanical locking device for locking the first panel to the second panel, wherein: 
the first panel comprises a first edge surface and a first panel surface, 
the second panel comprises a second panel surface, 
the first edge surface is facing or parallel to the second panel surface in a locked position of the first and the second panel, 
the mechanical locking device comprises a rod-shaped element 106 at the first edge surface and an insertion groove 108 at the second panel surface, 
the rod-shaped element is configured to cooperate with the insertion groove in the locked position, 
the rod-shaped element extends at a first angle from the first edge surface, 
the insertion groove extends into the second panel surface at a second angle from the second panel surface, 
A at the second panel surface and a locking part 20 at the first edge surface or a locking groove at the first edge surface and a locking part at the second panel surface (Figure 21 reprinted below with annotations), 
the locking groove comprises at least one locking surface extending at a third angle from the first edge surface or from the second panel surface, 
the locking part is configured to cooperate with the locking groove and lock against the locking surface in the locked position, 
the third angle is different than the first angle, and 
the mechanical locking device is configured to obtain the locked position by displacing first panel relative the second panel in an assembly direction which is essentially parallel with the first panel surface (Figure 21; P16 L12-15).
Examiner notes that while Figure 21 shows a pair of rod-shaped elements 106, Page 16 Lines 12-15 explicitly disclose that only one rod-shaped element 106 may be used.  Such single rod-shaped element embodiment is relied upon within the rejection.
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    177
    213
    media_image1.png
    Greyscale

Energising Coupling discloses a set wherein the third angle of the locking grooves A is about 45o and the first angle of the single rod-shaped element 106 is about o, wherein the first angle is about 45o larger than the third angle; instead of wherein the first angle is within the range of about 45o and the third angle is about 90o, wherein the third angle is about 45o larger than the first angle.  Energising Coupling does not disclose any structural or functional significance as to which of the first and third angles is 45o or 90o; other than that the locking parts 20 are angled relative to the rod-shaped element on opposing sides thereof (P16 L1-5).
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed structural or functional significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set disclosed by Energising Coupling wherein the first angle of the single rod-shaped element is within the range of about 45o and the third angle of the locking grooves is about 90o, wherein the third angle is about 45o larger than the first angle, as Energising Coupling does not disclose any structural or functional significance as to which of the first and third angles is 45o or 90o; other than that the locking parts are angled relative to the rod-shaped element on opposing sides thereof, and as such reversal is a design consideration within the skill of the art.
As to claim 2, Energising Coupling as modified discloses a set wherein the assembly direction is essentially parallel with at least one of the first angle and the second angle of the single rod-shaped element 106 and insertion groove 108 (Figure 21).  
20 is flexible (Figure 21).  
As to claim 6, Energising Coupling discloses a set wherein the locking part 20, in an unflexed/non-compressed state, is configured to be positioned partly in the locking groove A (Figure 21).
As to claim 7, Energising Coupling discloses a set wherein the locking part 20 comprises a spring (Figure 21). 
As to claim 8, Energising Coupling discloses a set wherein the locking part 20 is arranged in a locking part groove on the first edge surface or at the second panel surface (Figure 21).  
As to claim 9, Energising Coupling discloses a set wherein the locking part 20, in a flexed/compressed state, is configured to be substantially positioned in the locking part groove (Figure 21). 
As to claim 10, Energising Coupling discloses a set wherein at least one of the insertion groove 108 and the locking groove A is a drill hole (Figure 21).  
As to claim 11, Energising Coupling discloses a set wherein the drill hole is a bottom-ended drill hole (Figure 21).
As to claim 12, Energising Coupling discloses a set wherein the rod-shaped element 106 is arranged in a rod element groove in the first edge surface (Figure 21).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Energising Coupling as applied to claim 1 above, and further in view of Elsa Profil (DE 10 2015 103 429).
12,14 comprise furniture panels; wherein the first panel comprises a second edge surface, and the second panel comprises a third edge surface (Figure 21; P15 L28-P16 L15).
Energising Coupling fails to disclose a set comprising a first bottom-ended panel groove on the first panel surface of the first panel substantially parallel to and extending substantially along the entire second edge surface; a second bottom-ended panel groove on the second panel surface of the second panel substantially parallel to and extending substantially along the entire third edge surface; wherein a width of the first panel groove is essentially the same as the width of the second panel groove; and a back panel configured to be inserted in the first and second panel groove; and wherein an extension of the back panel from the first edge of the first panel, when the first panel, the second panel and the back panel have been assembled, is less than an extension of the rod shaped element from the first edge surface of the first panel.  
Elsa Profil teaches a set comprising a first bottom-ended panel groove 15 on a first panel surface of a first panel 1 substantially parallel to and extending substantially along an entire second edge surface; a second bottom-ended panel groove 25 on a second panel surface of a second panel 2 substantially parallel to and extending substantially along an entire third edge surface; wherein a width of the first panel groove is essentially the same as the width of the second panel groove; and a back panel FF configured to be inserted in the first and second panel groove; and wherein an extension of the back panel from the first edge of the first panel, when the first panel, the second panel and the back panel have been assembled, is less than an extension 3 from a first edge surface of the first panel; the first and second panel grooves enabling the first and second panels to receive the back panel, providing for greater utility of the panel set (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set disclosed by Energising Coupling to comprise first and second panel grooves in the first and second panels, as taught by Elsa Profil, in order to enable the first and second panels to receive a back panel, providing for greater utility of the panel set.
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
It would not be obvious to modify the set disclosed by Energising Coupling wherein the first angle is within the range of about 30o to 60o and the third angle is different than the first angle, as such would result in diverging dowel pins 106, and result in an unworkable system.
Examiner disagrees.  Examiner notes that while Figure 21 shows a pair of rod-shaped elements 106, Page 16 Lines 12-15 explicitly disclose that only one rod-shaped element 106 may be used.  Such single rod-shaped element embodiment is relied upon within the rejection.
As to claim 1, Energising Coupling discloses a set wherein the third angle of the locking grooves A is about 45o and the first angle of the single rod-shaped element 106 is about 90o, wherein the first angle is about 45o larger than the third angle; instead of o and the third angle is about 90o, wherein the third angle is about 45o larger than the first angle.  Energising Coupling does not disclose any structural or functional significance as to which of the first and third angles is 45o or 90o; other than that the locking parts 20 are angled relative to the rod-shaped element on opposing sides thereof (P16 L1-5).
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed structural or functional significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the set disclosed by Energising Coupling wherein the first angle of the single rod-shaped element is within the range of about 45o and the third angle of the locking grooves is about 90o, wherein the third angle is about 45o larger than the first angle, as Energising Coupling does not disclose any structural or functional significance as to which of the first and third angles is 45o or 90o; other than that the locking parts are angled relative to the rod-shaped element on opposing sides thereof, and as such reversal is a design consideration within the skill of the art.
As to claim 2, Attorney argues that:
Energising Coupling fails to disclose a set wherein the assembly direction is essentially parallel with at least one of the first angle and the second angle.
Examiner disagrees.  As to claim 2, Energising Coupling as modified discloses a set wherein the assembly direction is essentially parallel with at least one of the first 106 and insertion groove 108 (Figure 21). (Figure 21).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/08/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619